Citation Nr: 0518981	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-20 188	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 8, 1988 Board decision that denied restoration of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  

2.  Whether there was clear and unmistakable error (CUE) in a 
November 8, 1988 Board decision that denied entitlement to a 
disability evaluation in excess of 40 percent for service-
connected herniated nucleus pulposus, L4-L5.  


REPRESENTATION

Moving party represented by:  Barbara S. Girard, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from April 1974 until October 
1978.  

In January 2004, the Board considered whether there was clear 
and unmistakable error in an October 1, 1986 rating decision 
that terminated the veteran's total disability rating based 
on individual unemployability due to service-connected 
disability and reduced the veteran's disability rating for 
his service-connected herniated nucleus pulposus, L4-L5, from 
60 percent to 40 percent.  It was determined that the October 
1986 rating decision being challenged had been subsumed by a 
supervening Board decision in November 1988.  On that basis, 
the veteran's appeals as to the October 1986 rating action 
were denied as a matter of law.

The veteran then moved to partially appeal the Board's 
January 2004 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2005 Order, the 
Court dismissed the issues denied as a matter of law in the 
Board's decision as to the October 1986 rating decision.  
However, it was found that the veteran had raised the issue 
of CUE as to the November 1988 Board determination.  Thus, 
the Court concluded that the Board must address the issue of 
CUE as to the November 1988 Board decision.  The matter was 
remanded back to the Board to achieve this purpose.   


FINDINGS OF FACT

1.  In a November 1988 decision, the Board denied restoration 
of TDIU rating and further denied a claim of entitlement to a 
rating in excess of 40 percent for herniated nucleus 
pulposus, L4-L5.  

2.  The correct facts, as known at the time, were before the 
Board in November 1988.

3.  There is no showing that the Board misapplied the law, as 
it existed at the time of the November 1988 determination.


CONCLUSIONS OF LAW

1.  The November 1988 Board decision which denied restoration 
of a TDIU award did not contain CUE.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105 (2004).

2.  The November 1988 Board decision which denied entitlement 
to a rating in excess of 40 percent for herniated nucleus 
pulposus, L4-L5, did not contain CUE.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran here contends that the RO committed clear and 
unmistakable error in connection with a November 1988 Board 
decision.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001) the Court held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE it is not by itself a 
claim for benefits.  Thus, CUE is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2003).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2003).  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  They have not pointed 
to any pertinent evidence which exists and which has not been 
associated with his VA claims folder and they have not asked 
that any additional evidence be obtained.  The Board observes 
in this connection that, in general, a CUE claim does not 
involve the submission of additional evidence apart from what 
already resides in the claims folder.  

Relevant law and regulations

Clear and unmistakable error

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1400 (2004).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a final decision is 
not sufficient to raise the issue.  The CAVC has further held 
that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).



Discussion

I.  CUE- TDIU 

Historically, the veteran underwent back surgery in May 1984.  
He was subsequently awarded a total rating for a period of 
convalescence pursuant to 38 C.F.R. § 4.30.  That award was 
granted in a November 1984 rating action.  Next, in December 
1984, the veteran applied for a total disability rating on 
the basis of individual unemployability due to service-
connected disability.  His request for TDIU was granted in a 
January 1985 rating determination and an effective date of 
November 1, 1984 was assigned.  

The veteran was examined by VA in June 1986.  On the basis of 
the findings gleaned from such examination, the RO, in an 
October 1986 rating decision, terminated his TDIU grant as of 
December 31, 1986.  The veteran appealed that determination 
and the matter ultimately came before the Board in November 
1988.

The pertinent evidence of record at the time of the November 
1988 Board denial included VA outpatient treatment reports 
dated in 1986, a June 1986 VA examination report, and a 
transcript of a May 1987 personal hearing before the RO.  
Such evidence reflected complaints of back pain.  Indeed, 
upon VA examination in June 1986, the veteran complained of 
persistent lumbar back pain, with aching and numbness below 
the knees.  Furthermore, at his May 1987 personal hearing, he 
complained of constant back pain.  (Transcript "T" at 2.)  
He medicated with Darvon N and Motrin and had received 
steroid shots in the past.  (T. at 2-3.)  He also testified 
as to constant tingling down into the foot.  He had 
difficulty bending forward and sitting in his car was a 
chore.  (T. at 4.)  

Despite the subjective complaints detailed above, upon VA 
examination in June 1986 there was no paraspinous muscle 
spasm and straight leg was negative bilaterally.  The sensory 
system was intact bilaterally.  He had flexion to 40 degrees, 
lateral flexion to 30 degrees bilaterally and rotation to 30 
degrees, with pain and difficulty.  The examination report 
did not note that the veteran was unemployable.  Moreover, 
the VA clinical records associated with the claims file at 
the time of the November 1988 Board decision also do not 
contain a clinical opinion of unemployability.  

Regarding occupational skills, veteran indicated at his May 
1987 hearing that he had worked as a maintenance engineer, 
steam boiler operator, and knew quite a bit about 
electricity, plumbing, painting and carpentry.  (T. at 6.)  
The veteran's TDIU application received in December 1984 
indicated employment history as an oilfield roughneck, 
warehouseman, maintenance engineer, and assembly lineman.  He 
reported he became too disabled to work in May 1984, and last 
worked in 1983.  In a statement dated in December 1984, the 
veteran additionally reported employment history as a 
clerk/carrier for the United States Postal Service beginning 
in March 1980.  He reportedly became unable to carry out his 
duties as a clerk/carrier, and was terminated from 
employment.  

Based on a review of the above evidence, the Board denied the 
veteran's request to restore a grant of TDIU.  

Again, the question for consideration at the present time is 
whether the November 1988 decision contained CUE.  As noted 
previously, one means of establishing CUE is to demonstrate 
that the correct facts, as they were known at the time, were 
not before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  

From a review of the November 1988 Board decision, it is 
clear that the correct facts, as they were known at the time, 
were considered.  Indeed, the discussion of evidence is 
essentially consistent with the facts as set forth above.  
There does appear to be a slight discrepancy as to the 
veteran's educational history.  Specifically, the veteran's 
December 1984 VA Form 21-8940 indicates 2 years of college 
experience, while the Board decision states that the veteran 
had only a 12th grade education.  However, this error is not 
significant, as it does not affect the outcome of the Board's 
November 1988 conclusion.  Indeed, if anything, the veteran's 
advanced educational background further bolsters the Board's 
decision not to restore a grant of TDIU.  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

The November 1988 Board decision has not been found to 
involve incorrect application of law.  In concluding that the 
record contained clear and convincing evidence to show that 
veteran's service-connected back disability was not of such 
severity as to preclude him from substantially gainful 
employment, the Board considered the proper legal standard.  
Moreover, in order to find that such standard was misapplied, 
it must be demonstrated that the evidence of record at the 
time of the November 1988 decision could have resulted in 
only one possible conclusion, namely, that he was entitled to 
a restoration of his TDIU award.  Here, reasonable minds 
could differ as to the veteran's employability. As such, 
there is no CUE in the November 1988 Board decision.  

In conclusion, the November 1988 Board decision was based on 
the correct facts and did not involve any misapplication of 
law.  Accordingly, the veteran's CUE claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  CUE- IR, back disability

Historically, the veteran was first awarded service 
connection for a back disability in a January 1979 rating 
decision.  At that time, a 20 percent evaluation was 
assigned.  In an April 1984 rating decision, the evaluation 
was increased to 40 percent, effective from December 1983.  
Next, in a November 1984 rating action, his disability 
evaluation was again increased, to 60 percent, effective from 
November 1984, following termination of a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30.

In an October 1, 1986 rating determination, the veteran's 
disability evaluation for herniated nucleus pulposus was 
reduced to 40 percent disabling, effective January 1987.  He 
appealed that determination but it was ultimately confirmed 
by the Board in November 1988.  The veteran contends that 
such November 1988 determination contained CUE.  

The pertinent evidence of record at the time of the November 
1988 Board denial included VA outpatient treatment reports 
dated in 1986, a June 1986 VA examination report, and a 
transcript of a May 1987 personal hearing before the RO.  
Based on a review of such evidence, the Board denied a rating 
in excess of 40 percent for herniated nucleus pulposus, L4-
L5, right, with residuals of lumbar laminectomy.  

As noted previously, one means of establishing CUE is to 
demonstrate that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
final decision being challenged.  See Russell v. Principi, 
310, 313 (1992).  

From a review of the November 1988 Board decision, it is 
clear that the correct facts, as they were known at the time, 
were considered.  Indeed, the discussion of evidence in that 
determination is essentially consistent with the facts as 
already discussed.  Therefore, one means of establishing CUE 
has been eliminated here.

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

The November 1988 Board decision has not been found to 
involve incorrect application of law.  Indeed, the decision 
correctly sets forth the diagnostic criteria for Code section 
5293, under which the veteran's back disability was rated.  

It is acknowledged that the November 1988 Board decision did 
not consider alternate diagnostic codes.  However, in order 
for such omission to constitute CUE, it must be demonstrated 
that, had other Code sections been reviewed, the only 
appropriate conclusion would have been that an increased 
rating was warranted.  Here, Diagnostic Codes 5286 and 5289 
afford ratings in excess of 40 percent under the Rating 
Schedule as it existed at the time of the November 1988 
decision.  However, to be entitled to such ratings, the 
evidence of record must show ankylosis.  As such was not 
demonstrated, the Board's failure to consider alternate 
rating Codes does not amount to CUE.  

In conclusion, the correct facts were before the Board in 
November 1988.  Moreover, the appropriate law was cited.  
Finally, in applying the relevant law to the facts, 
reasonable minds could differ as to the correct determination 
regarding the veteran's increased rating claim.  Based on all 
of the foregoing, there is no CUE in the November 1988 Board 
decision.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

There was no clear and unmistakable error in a November 8, 
1988, Board decision that denied restoration of a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  

There was no clear and unmistakable error in a November 8, 
1988, Board decision that denied entitlement to an evaluation 
in excess of 40 percent for his service-connected herniated 
nucleus pulposas, L4-L5.  



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



